   Case: 1:20-cr-00077-TSB Doc #: 32 Filed: 08/03/20 Page: 1 of 1 PAGEID #: 1312




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        :

               Plaintiff,                        :   CASE NO. 1:20-cr-077(2)

       v.                                        :   JUDGE BLACK

JEFFREY LONGSTRETH                               :

               Defendant.                        :

                                NOTICE OF WITHDRAWAL

       Donald C. Brey, hereby give notice of his withdrawal as attorney for Defendant Jeffrey

Longstreth. At no time did Attorney Brey make an appearance for Defendant Longstreth and

Defendant Longstreth is represented in this matter by other counsel. Attorney Brey therefore

requests the court remove his name from the list of attorneys on the matter.

                                                     Respectfully submitted,

                                                     /s/Donald C. Brey
                                                     Donald C. Brey (0021965)
                                                     ISAAC WILES BURKHOLDER &
                                                     TEETOR LLC
                                                     Two Miranova Place, Suite 700
                                                     Columbus, OH 43215
                                                     (614) 221-2121; (614) 365-9516 (fax)
                                                     dbrey@isaacwiles.com


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for
the United States District Court for the Southern District of Ohio and served using the CM/ECF
System this 3rd day of August, 2020.

                                                     /s/Donald C. Brey
                                                     Donald C. Brey (0021965)
